Exhibit 10.3


UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA



   
SECURITIES AND EXCHANGE COMMISSION
                 
Plaintiff,
                   
v.
                   
UNIVERSAL CORPORATION
                             
Defendant.
                 



CONSENT OF DEFENDANT UNIVERSAL CORPORATION


1.           Defendant Universal Corporation (“Defendant”) waives service of a
summons and the complaint in this action, enters a general appearance, and
admits the Court’s jurisdiction over Defendant and over the subject matter of
this action.
2.           Without admitting or denying the allegations of the complaint
(except as to personal and subject matter jurisdiction, which Defendant admits),
Defendant hereby consents to the entry of the final Judgment in the form
attached hereto (the “Final Judgment”) and incorporated by reference herein,
which, among other things:
(a)           Permanently restrains and enjoins Defendant from violation of
Sections 30A, 13(b)(2)(A) and 13(b)(2)(B) of the Securities Exchange Act of 1934
(“Exchange Act”) [15 U.S.C. §§ 78dd-1, 78m(b)(2)(A), and 78m(b)(2)(B)];
(b)           Orders Defendant to pay disgorgement in the amount of $3,125,905,
plus prejudgment interest thereon in the amount of $1,455,371.51; and
(c)           Orders Defendant, within 60 calendar days of the entry of the
Final

 
 

--------------------------------------------------------------------------------

 

Judgment, to engage an independent compliance monitor (the “Monitor”) not
unacceptable to the staff of the Securities and Exchange Commission for a period
of three (3) years from the date of engagement to review and evaluate
Defendant’s internal controls, recordkeeping, and financial
reporting policies as they relate to Defendant’s current and ongoing compliance
with Sections 30A, 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C.
§§ 78dd-1, 78m(b)(2)(A), and 78m(b)(2)(B)] and to adopt the Monitor’s
recommendations.
3.    Defendant waives the entry of findings of fact and conclusions of law
pursuant to Rule 52 of the Federal Rules of Civil Procedure.
4.    Defendant waives the right, if any, to a jury trial and to appeal from the
entry of the Final Judgment.
5.    Defendant enters into this Consent voluntarily and represents that no
threats, offers, promises, or inducements of any kind have been made by the
Commission or any member, officer, employee, agent, or representative of the
Commission to induce Defendant to enter into this Consent.
6.    Defendant agrees that this Consent shall be incorporated into the Final
Judgment with the same force and effect as if fully set forth therein.
7.    Defendant will not oppose the enforcement of the Final Judgment on the
ground, if any exists, that it fails to comply with Rule 65(d) of the Federal
Rules of Civil Procedure, and hereby waives any objection based thereon.
8.    Defendant waives service of the Final Judgment and agrees that entry of
the Final Judgment by the Court and filing with the Clerk of the Court will
constitute notice to Defendant of its terms and conditions.  Defendant further
agrees to provide counsel for the Commission,

 
2

--------------------------------------------------------------------------------

 

within thirty days after the Final Judgment is filed with the Clerk of the
Court, with an affidavit or declaration stating that Defendant has received and
read a copy of the Final Judgment.
9.           Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only
the claims asserted against Defendant in this civil proceeding.  Defendant
acknowledges that no promise or representation has been made by the Commission
or any member, officer, employee, agent, or representative of the Commission
with regard to any criminal liability that may have arisen or may arise from the
facts underlying this action or immunity from any such criminal liability. 
Defendant waives any claim of Double Jeopardy based upon the settlement of this
proceeding, including the imposition of any remedy or civil penalty
herein.  Defendant further acknowledges that the Court's entry of a permanent
injunction may have collateral consequences under federal or state law and the
rules and regulations of self-regulatory organizations, licensing boards, and
other regulatory organizations.  Such collateral consequences include, but are
not limited to, a statutory disqualification with respect to membership or
participation in, or association with a member of, a self-regulatory
organization.  This statutory disqualification has consequences that are
separate from any sanction imposed in an administrative proceeding.  In
addition, in any disciplinary proceeding before the Commission based on the
entry of the injunction in this action, Defendant understands that it shall not
be permitted to contest the factual allegations of the complaint in this action.
10.           Defendant understands and agrees to comply with the Commission's
policy “not to permit a defendant or respondent to consent to a judgment or
order that imposes a sanction while denying the allegation in the complaint or
order for proceedings.”  17 C.F.R. §202.5.  In compliance with this policy,
Defendant agrees: (i) not to take any action or to make or permit to be made any
public statement denying, directly or indirectly, any allegation in the
complaint or

 
3

--------------------------------------------------------------------------------

 

creating the impression that the complaint is without factual basis; and (ii)
that upon the filing of this Consent, Defendant hereby withdraws any papers
filed in this action to the extent that they deny any allegation in the
complaint.  If Defendant breaches this agreement, the Commission may petition
the Court to vacate the Final Judgment and restore this action to its active
docket.  Nothing in this paragraph affects Defendant’s: (i) testimonial
obligations; or (ii) right to take legal or factual positions in litigation or
other legal proceedings in which the Commission is not a party.
11.           Defendant hereby waives any rights under the Equal Access to
Justice Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or
any other provision of law to seek from the United States, or any agency, or any
official of the United States acting in his or her official capacity, directly
or indirectly, reimbursement of attorney’s fees or other fees, expenses, or
costs expended by Defendant to defend against this action.  For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since
the parties have reached a good faith settlement.
12.           Defendant agrees that the Commission may present the Final
Judgment to the Court for signature and entry without further notice.
13.           Defendant agrees that this Court shall retain jurisdiction over
this matter for the purpose of enforcing the terms of the Final Judgment.



     
Universal Corporation
           
Dated: July 19, 2010
   
By:
/s/ Preston D. Wigner
         
Preston D. Wigner, Vice President,
         
General Counsel, Secretary & Chief Compliance Officer
       
9201 Forest Hill Avenue
         
Richmond, VA 23235
 




 
4

--------------------------------------------------------------------------------

 

On July 19, 2010, Preston D. Wigner, a person known to me, personally appeared
before me and acknowledged executing the foregoing Consent with full authority
to do so on behalf of Universal Corporation as its General Counsel.



    /s/ Terry L. Marks    
Notary Public
   
Commission expires:  October 31, 2011
     [Notary Seal]  



Approved as to form:
         
/s/ Patrick R. Hanes
 
Patrick R. Hanes, Esq.
 
Williams Mullen
 
200 South 10th Street, Suite 1600
 
Richmond, Virginia 23219
 
Counsel for Defendant
 






 
5

--------------------------------------------------------------------------------

 







UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA



   
SECURITIES AND EXCHANGE COMMISSION
                 
Plaintiff,
                   
v.
                   
UNIVERSAL CORPORATION
                             
Defendant.
                 



FINAL JUDGMENT AS TO DEFENDANT UNIVERSAL CORPORATION


The Securities and Exchange Commission having filed a Complaint and Defendant
Universal Corporation having entered a general appearance; consented to the
Court’s jurisdiction over Defendant and the subject matter of this action;
consented to entry of this Final Judgment without admitting or denying the
allegations of the Complaint (except as to jurisdiction); waived findings of
fact and conclusions of law; and waived any right to appeal from this Final
Judgment:
I.
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant and Defendant’s
agents, servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise are permanently restrained and enjoined from
violating, directly or indirectly, Section 30A of the Securities Exchange Act of
1934 (“Exchange Act”) [15 U.S.C. § 78dd-1], by acting on behalf of any issuer
which has a class of securities registered pursuant to Section 12 of the
Exchange Act or which is required to file reports under Section 15(d) of the
Exchange Act and


 
 

--------------------------------------------------------------------------------

 


making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay, or authorization
of the payment of any money, or offer, gift, promise to give, or authorization
of the giving of anything of value to:
(1)           any foreign official for purposes of:
(A)(i) influencing any act or decision of such foreign official in his official
capacity, (ii) inducing such foreign official to do or omit to do any act in
violation of the lawful duty of such official, or (iii) securing any improper
advantage; or
(B) inducing such foreign official to use his influence with a foreign
government or  instrumentality thereof to affect or influence any act or
decision of such government or instrumentality, in order to assist such issuer
in obtaining or retaining business for or with, or directing business to, any
person;
(2)           any foreign political party or official thereof or any candidate
for foreign political office for purpose of:
(A)(i) influencing any act or decision of such party, official, or candidate in
its or in his official capacity, (ii) inducing such party, official, or
candidate to do or omit to do any act in violation of the lawful duty of such
party, official, or candidate, or (iii) securing any improper advantage; or
(B) inducing such party, official, or candidate to use its or his influence with
a foreign government or instrumentality thereof to affect or influence any act
or decision of such government or instrumentality, in order to assist any issuer
in obtaining or retaining business for or with, or directing business to, any
person; or
(3)           any person, while knowing that all or a portion of such money or
thing of


 
2

--------------------------------------------------------------------------------

 


value will be offered, given, or promised, directly or indirectly, to any
foreign official, to any foreign political party or official thereof, or to any
candidate for foreign political office for purposes of:
(A)(i) influencing any act or decision of such foreign official, political
party, party official, or candidate in his or its official capacity, (ii)
inducing such foreign official, political party, party official, or candidate to
do or omit to do any act in violation of the lawful duty of such foreign
official, political party, party official, or candidate, or (iii) securing any
improper advantage; or
(B) inducing such foreign official, political party, party official, or
candidate to use his or its influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist any issuer in obtaining or
retaining business for or with, or directing business to, any person.
II.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant and Defendant’s
agents, servants, employees, attorneys, and all those persons in active concert
and participation with them who receive actual notice of this Judgment by
personal service or otherwise, and each of them, be and they hereby are
permanently restrained and enjoined from violating Sections 13(b)(2)(A) and
13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and 78m(b)(2)(B)] by:
 
(1)
failing to make and keep books, records, and accounts which, in reasonable
detail, accurately and fairly reflect the transactions and

 


 
3

--------------------------------------------------------------------------------

 



 
 
dispositions of the assets of the issuer; or

 
 
(2)
failing to devise and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that: (1) transactions are executed
in accordance with management’s general or specific authorization; (2)
transactions are recorded as necessary (a) to permit preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements and (b) to maintain accountability
for assets; (3) access to assets is permitted only in accordance with
management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 
III.


IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant engage an
independent compliance monitor (“Monitor”) not unacceptable to the staff of the
Securities and Exchange Commission (“SEC”) within sixty (60) calendar days of
the entry of the Final Judgment.  Defendant shall engage the Monitor for a
period of three (3) years from the date of engagement.  Defendant agrees that,
in the event that the SEC determines, in its sole discretion, that Defendant has
knowingly violated any provision of the Consent attached hereto and incorporated
by reference herein (the “Consent”) or the Final Judgment, an extension or
extensions of the Monitor’s term may be imposed by the SEC, in its sole
discretion, for up to a total additional time period of one (1) year.  The
Monitor shall review and evaluate, in the


 
4

--------------------------------------------------------------------------------

 


manner set forth in the paragraphs below, Defendant’s internal controls,
recordkeeping, and financial reporting policies as they relate to Defendant’s
current and ongoing compliance with the books and records, internal accounting
controls, and anti-bribery provisions of the Foreign Corrupt Practices Act of
1977, 15 U.S.C. §§78dd-1, et seq. (the “FCPA”), codified at Sections 30A,
13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78dd-1,
78m(b)(2)(A), and 78m(b)(2)(B) and to make recommendations.  This review and
evaluation shall include an assessment of the policies and procedures as
actually implemented.  Defendant shall exclusively bear all costs, including
compensation and expenses, associated with the retention of the Monitor.  Within
thirty (30) calendar days after entry of the Final Judgment, and after
consultation with the SEC, Defendant shall recommend to the SEC three qualified
candidates to serve as the Monitor.
The Monitor candidates shall have, at a minimum, the following
qualifications:  demonstrated expertise with respect to the FCPA, including
experience counseling on FCPA issues; experience designing and/or reviewing
corporate compliance policies, procedures, and internal controls, including
FCPA-specific policies, procedures and internal controls; ability to access and
deploy resources as necessary to discharge the Monitor’s duties as described
herein; and independence from Defendant to ensure effective and impartial
performance of the Monitor’s duties as described herein.
Defendant shall require the Monitor to enter into an agreement with Defendant
providing that, for the period of the three (3) year engagement and for a period
of two (2) years from completion of the engagement, the Monitor shall not enter
into any additional employment, consultant, attorney-client, auditing, or other
professional relationship with Defendant or any of


 
5

--------------------------------------------------------------------------------

 


its affiliates, directors, officers, employees, or agents acting in their
capacity as such.  The agreement shall also provide that the Monitor will
require any firm with which the Monitor is affiliated or of which the Monitor is
a member, and any person the Monitor engages to assist in the performance of the
Monitor’s duties under the Consent and Final Judgment shall not, without prior
written consent of the SEC, enter into any employment, consultant, agency,
attorney-client, auditing, or other professional relationship with Defendant or
any of Defendant’s affiliates, directors, officers, or employees, or agents
acting in their capacity as such for the period of the engagement and for a
period of two (2) years after the engagement.  To ensure the independence of the
Monitor, Defendant shall not have the authority to terminate the Monitor without
the prior written approval of the SEC.
The retention agreement between Defendant and the Monitor shall reference the
Final Judgment and include the Final Judgment as an attachment so the Monitor is
fully apprised of the Monitor’s duties and/or responsibilities.
Defendant shall cooperate fully with the Monitor and the Monitor shall have the
authority to take such reasonable steps as, in the Monitor’s view, may be
necessary to be fully informed about Defendant’s compliance program within the
scope of the Monitor’s duties and/or responsibilities under the Final
Judgment.  To that end, the Defendant shall provide the Monitor with access to
all information, documents, records, facilities, and/or employees, as requested
by the Monitor, that fall within the scope of the duties and/or responsibilities
of the Monitor under the Final Judgment.  In the event that Defendant, or any
entity or person working directly or indirectly for Defendant, refuses to
provide information necessary for the performance of the Monitor’s
responsibilities, the Monitor shall promptly disclose that fact to the
SEC.  Defendant


 
6

--------------------------------------------------------------------------------

 


shall not take any action to retaliate against the Monitor for any such
disclosures or for any other reason.  In the event that Defendant seeks to
withhold from the Monitor access to information, documents, records, facilities,
and/or employees of Defendant on grounds that the information, documents,
records, facilities and/or employees are protected by the attorney-client
privilege or the attorney work product doctrine, Defendant shall work
cooperatively with the Monitor to resolve the matter to the satisfaction of the
Monitor.  If the matter cannot be resolved, the Defendant shall promptly provide
written notice of the documents or information over which protection or
privilege is claimed to the Monitor and the SEC.  Such notice shall include a
general description of the nature of the information, documents, records,
facilities, and/or employees that are being withheld, as well as the basis for
the claim.
Defendant and Monitor shall agree that the Monitor is an independent third-party
and not an employee or agent of the Defendant.  In addition, Defendant and
Monitor agree that no attorney-client relationship shall be formed between
Defendant and the Monitor.
The Monitor shall assess whether Defendant’s existing policies, procedures, and
internal controls are reasonably designed to detect and prevent violations of
the FCPA; assess, monitor, and evaluate Defendant’s compliance with the terms of
the Final Judgment; oversee Defendant’s implementation of, and adherence to, all
existing, modified, or new policies, procedures, or internal controls relating
to FCPA compliance; and ensure that the policies, procedures, or internal
controls relating to FCPA compliance are appropriately designed to accomplish
their goals.
During the three (3) year term, the Monitor shall conduct an initial review and
prepare an initial report, followed by two (2) follow-up reviews and reports, as
described below:


 
7

--------------------------------------------------------------------------------

 


With respect to each of the three (3) reviews, after consultation with Defendant
and the SEC, the Monitor shall prepare a written work plan for each review that
shall be submitted in advance to Defendant and the SEC for comment before
commencing each review.  The Defendant’s comments shall be provided to the
Monitor no more than thirty (30) calendar days after receipt of the written work
plan.  In order to conduct an effective initial review and to understand fully
any existing deficiencies in policies, procedures, and internal controls related
to the FCPA, the Monitor’s initial work plan shall include such steps as are
reasonably necessary to develop an understanding of the facts and circumstances
surrounding any violations that may have occurred and to assess the
effectiveness of Defendant’s existing policies, procedures, and internal
controls that were designed to detect, deter, and prevent violations of the
FCPA.  Any dispute between Defendant and the Monitor with respect to the work
plan shall be decided by the SEC in its sole discretion.
In connection with the initial review, the Monitor shall issue a written report
within one hundred twenty (120) calendar days of the engagement of the Monitor,
setting forth the Monitor’s assessment and making recommendations reasonably
designed to improve the policies and procedures of Defendant for ensuring
compliance with the FCPA.  The Monitor shall provide the report to Defendant’s
Board of Directors and contemporaneously transmit copies to Charles E. Cain,
Assistant Director, Division of Enforcement, U.S. Securities and Exchange
Commission, 100 F Street, N.E., Washington, DC 20549.  The Monitor may extend
the time period for issuance of the report with prior written approval of the
SEC.
Within one-hundred twenty (120) calendar days after receiving the Monitor’s
report, Defendant shall adopt the recommendations set forth in the report;
provided, however, that
 
 
8

--------------------------------------------------------------------------------

 
within sixty (60) calendar days after receiving the report, Defendant shall
advise the Monitor and the SEC in writing of any recommendations that Defendant
considers unduly burdensome, impractical, costly, or otherwise
inadvisable.  With respect to any recommendation that Defendant considers unduly
burdensome, impractical, costly, or otherwise inadvisable, Defendant shall
propose in writing an alternative policy, procedure, or system designed to
achieve the same objective or purpose.  Defendant shall explain why the
objective or purpose of such recommendation is unduly burdensome, impractical,
costly, or otherwise inadvisable.  As to any recommendation on which Defendant
and the Monitor do not agree, such parties shall attempt in good faith to reach
an agreement within forty-five (45) calendar days after Defendant serves the
written proposal.  In the event the Defendant and the Monitor are unable to
agree on an alternative proposal, the Defendant shall promptly consult with the
SEC.  The SEC may make a determination as to whether Defendant shall adopt the
Monitor’s recommendation or an alternative proposal, and Defendant shall abide
by the SEC’s determination.  Pending such determination, Defendant shall not be
required to implement any contested recommendation(s).  With respect to any
recommendation that the Monitor determines cannot reasonably be implemented
within one hundred and twenty (120) calendar days after receiving the report,
the Monitor may extend the time period for implementation with prior written
approval of the SEC.
The Monitor shall undertake two (2) follow-up reviews to further monitor and
assess whether the policies and procedures of Defendant are reasonably designed
to detect, deter, and prevent violations of the FCPA.
Within sixty (60) calendar days of initiating each follow-up review, the Monitor
shall: (A) complete the review; (B) certify whether the anti-bribery compliance
program of the
 
 
9

--------------------------------------------------------------------------------

 
Defendant, including the policies and procedures, is appropriately designed and
implemented to ensure compliance with the FCPA; and (C) report on the Monitor’s
findings in the same fashion as with respect to the initial review.
The first follow-up review and report shall be completed by one (1) year after
the initial review.  The second follow-up review and report shall be completed
by one (1) year after the completion of the first follow-up review.  
The Monitor may extend the time period for submission of the follow-up reports
with prior written approval of the SEC.
The Defendant shall adopt the recommendations set forth in the follow-up reports
not inconsistent with the terms of the Final Judgment and no later than sixty
(60) days from the receipt of the follow-up reports.
In undertaking the assessments and reviews described above, the Monitor shall
formulate conclusions based on, among other things:  (a) inspection of relevant
documents, including the policies and procedures relating to Defendant’s FCPA
and anti-corruption compliance program;  (b) onsite observations of Defendant’s
systems and procedures, including Defendant’s policies, record-keeping and
internal audit procedures, and internal controls; (c) meetings with, and
interviews of, relevant employees, officers, directors, and other persons at
mutually convenient times and places; and (d) analyses, studies, and testing of
Defendant’s FCPA and anti-corruption compliance program.
Should the Monitor, during the course of the Monitor’s engagement, discover
credible evidence that questionable or corrupt payments or questionable or
corrupt transfers of property or other interests may have been offered,
promised, paid, or authorized by any company, entity,
 
 
10

--------------------------------------------------------------------------------

 
person, or Defendant, or any entity or person working directly or indirectly for
Defendant, or that any books, records, or accounts have been falsified, or that
Defendant has failed to devise and maintain a system of internal accounting
controls, the Monitor shall promptly report such conduct to Defendant’s General
Counsel, to Defendant’s Audit Committee, to Defendant’s Compliance Committee and
to Defendant’s outside counsel, and to the SEC, unless the Monitor believes, in
the exercise of the Monitor’s discretion, that such disclosure should only be
made directly to the SEC.  The Monitor shall report any other violations of the
federal securities laws discovered in the course of performing the Monitor’s
duties in the same manner as described above.


IV.


IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable for
disgorgement of $3,125,905, representing profits gained as a result of the
conduct alleged in the Complaint, together with prejudgment interest thereon in
the amount of $1,455,371.51.  Defendant shall satisfy this obligation by paying
$4,581,276.51 within 14 days after entry of this Final Judgment by wire
transfer, certified check, bank cashier’s check, or United States postal money
order payable to the Securities and Exchange Commission.  Payment by certified
check, bank cashier’s check, or United States postal money order shall be
delivered or mailed to the Office of Financial Management, Securities and
Exchange Commission, Operations Center, 6432 General Green Way, Mail Stop 0-3,
Alexandria, Virginia 22312, and shall be accompanied by a letter identifying
Universal Corporation as a defendant in this action; setting forth the title and
civil action number of this action and the name of this Court; and specifying
that payment is made pursuant to this Final Judgment.  Defendant shall
simultaneously transmit evidence of
 
 
11

--------------------------------------------------------------------------------

 
payment to the Commission’s counsel in this action, Erica Y. Williams, Assistant
Chief Litigation Counsel, Securities and Exchange Commission, 100 F Street,
N.E., Washington, DC 20549.  Defendant shall pay post-judgment interest on any
delinquent amounts pursuant to 28 USC § 1961.  The Commission shall remit the
funds paid pursuant to this paragraph to the United States Treasury.
V.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is incorporated
herein with the same force and effect as if fully set forth herein, and that
Defendant shall comply with all of the undertakings and agreements set forth
therein.
VI.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this
Final Judgment.








Dated:  _______, 2010
           
UNITED STATES DISTRICT JUDGE
 

 
 
 
12

--------------------------------------------------------------------------------






 

